Citation Nr: 0934135	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  02-00 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for the bilateral 
pes planus; for the period prior to January 5, 2002, an 
evaluation in excess of 10 percent; for the period beginning 
January 5, 2002, an evaluation in excess of 30 percent.

2.  Entitlement to service connection for a claimed back 
disorder, to include as secondary to the bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to April 
1981.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
issued by the RO.  

In May 2005, the Board denied the Veteran's claim for 
increased rating for the service-connected bilateral pes 
planus for the period prior to January 5, 2002; however, the 
Board did grant an increased 30 percent evaluation for the 
bilateral pes planus for the period beginning on January 5, 
2002.  The Board also found that new and material evidence 
had been received to reopen a claim for service connection 
for a back disorder; however, denied the claim for service 
connection for the claimed back disorder.  The Veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claim (Court).  In July 2008, the Court granted 
a Joint Motion to vacate the May 2005 decision with regard to 
the noted issues and to remand these matters for further 
development.  To that end, in the Joint Motion, the parties 
requested that the Court not disturb the decision with regard 
to the award of the increased 30 percent evaluation for the 
bilateral pes planus beginning in January 2002 and the 
determination that new evidence had been received to reopen 
the claim for service connection for the back disorder.  For 
these reasons the issues are characterized as noted on the 
title page of this decision.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

In the July 2008 Joint Motion, the parties agreed that in the 
May 2005 decision, with regard to the claim for service 
connection for the back disorder, the Board erred in 
bifurcating the single claim into two claims and adjudicating 
each separately.  In this regard, the Court has held that 
while there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute a single claim. Robinson v. Mansfield, 21 Vet. 
App. 545 (2008); Roebuck v. Nicholson, 20 Vet.App. 307, 313 
(2006).  The record indicates there may be a causal 
relationship between the Veteran's claimed back disorder and 
his service-connected bilateral pes planus.  Accordingly, the 
Veteran should be afforded a more contemporaneous VA 
examination, with an opinion as to the etiology of his 
claimed back disorder as is "necessary" under 38 U.S.C.A. 
§ 5103A(d).  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

With respect to his service-connected bilateral pes planus, 
in the July 2008 Joint Motion, the parties agreed that in the 
May 2005 decision, the Board failed to give adequate reasons 
and bases to support its decision, specifically with regard 
to denying an evaluation in excess of 10 percent prior to 
January 5, 2002.  In this regard, the parties agreed that the 
Board failed to adequately explain why an increased 
evaluation was not warranted for the bilateral pes planus as 
a result of functional loss due to pain on use.  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Thus, a more contemporaneous VA examination is necessary to 
evaluate the Veteran's entire bilateral pes planus disability 
picture, specifically to include evaluation of any additional 
functional loss resulting from the bilateral pes planus 
disability.

In any event, the Veteran (through his representative), in a 
July 2009 statement, contends that his bilateral pes planus 
has increased in degree of impairment since his last afforded 
VA examination in January 2002.  Given this contention, a 
more contemporaneous VA examination is necessary.  See 
VAOPGCPREC 11-95 (April 7, 1995) (the Board is required to 
remand a case back to the RO for a new examination when the 
claimant asserts that the disability in question has worsened 
since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claims.  The 
letter should reflect all appropriate 
regulations and legal guidance.  See 38 
C.F.R. § 3.310(a),(b) (2008); see also 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet.App. 37 (2008).

2.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
recent treatment received for his 
service-connected and claimed disorders.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
identified treatment source.  The Veteran 
should also be informed that he can 
submit evidence to support his claims.  
To the extent records sought are not 
obtained, the claims folder should 
reflect the attempts made to obtain the 
records.

3.  The RO should arrange for the Veteran 
to undergo a VA examination of his feet, 
by an appropriate physician, at an 
appropriate VA medical facility.  (This 
examination may be conducted in 
conjunction with the examination 
requested in the next numbered 
paragraph.)

The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the pes planus.  The 
physician should indicate whether, and to 
what extent, the Veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated 
use.  

The examiner should also describe all 
pertinent findings of pes planus present, 
to include deformity, pronation, 
abduction, arthritic changes, spasms, 
displacement, etc.  All findings should 
be set forth in detail.

4.  The Veteran should also be afforded a 
VA examination by the appropriate 
physician to determine, if possible, the 
etiology of any back disorder, if 
present.  The Veteran's claims folder 
must be made available for the 
physician's review prior to the entry of 
any opinion.  A notation to the effect 
that this record review took place should 
be included in the examiner's report.  
All indicated tests and studies are to be 
performed.  (Again, this examination may 
be conducted in conjunction with the exam 
requested above.)  Following the 
examination, the examiner is requested to 
provide an opinion as the following 
questions (assuming that the pathology is 
found):

(a.)	Is it at least as likely as 
not (50 percent chance or 
better) that the Veteran has 
a current back disorder due 
to or the result of the 
service-connected bilateral 
pes planus?
  
(b.)	If not, then is the claimed 
back disorder aggravated 
(i.e., worsened beyond its 
natural progression) by the 
Veteran's service-connected 
bilateral pes planus?  If so, 
the examiner should attempt 
to objectively quantify the 
degree of aggravation above 
and beyond the level of 
impairment had no aggravation 
occurred.

(c.)	In the alternative, if a back 
disorder is found, is it as 
likely as not due to an 
incident or event in service 
such that direct service 
connection might be in order?

If there is no relationship between the 
back disorder and the bilateral pes 
planus disability, that should be set out 
specifically.  A complete rationale 
should be given for all opinions and the 
conclusions. 

5.  After completion of the above 
development, the Veteran's claims should 
be readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




